 Case 2:20-mj-30535-DUTY
       Case 1:20-mj-00234-AJ
                           ECFDocument
                               No. 3, PageID.14
                                        8 Filed 12/23/20
                                                 Filed 12/23/20
                                                           Page 1Page
                                                                  of 231 of 23



                              U.S. District Court
                    District of New Hampshire (Concord)
             CRIMINAL DOCKET FOR CASE #: 1:20−mj−00234−AJ−1

Case title: USA v. Jones                                  Date Filed: 12/23/2020

Assigned to: Magistrate Judge
Andrea K. Johnstone

Defendant (1)
Katelyn Jones                     represented by Jeffrey S. Levin
                                                 Federal Defender's Office
                                                 The Ralph Pill Bldg
                                                 22 Bridge St
                                                 Concord, NH 03301
                                                 603 226−7360
                                                 Email: jeff_levin@fd.org
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Public Defender or Community
                                                 Defender Appointment

Pending Counts                                  Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                               Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                      Disposition
18 U.S.C. § 873 − Threats of
violence through interstate
commerce



Plaintiff
USA                                      represented by


                                                                                             1
Case 2:20-mj-30535-DUTY
      Case 1:20-mj-00234-AJ
                          ECFDocument
                              No. 3, PageID.15
                                       8 Filed 12/23/20
                                                Filed 12/23/20
                                                          Page 2Page
                                                                 of 232 of 23


                                                             Charles L. Rombeau
                                                             US Attorney's Office (NH)
                                                             James C Cleveland Federal Bldg
                                                             53 Pleasant St, 4th Flr
                                                             Concord, NH 03301
                                                             603 225−1552
                                                             Fax: 603 225−1470
                                                             Email: charles.rombeau@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Assistant US Attorney

Date Filed   # Page Docket Text
12/23/2020           Arrest (Removal) of Katelyn Jones. (bt) (Entered: 12/23/2020)
12/23/2020   1       COPY of Warrant and Complaint from District of Eastern District of Michigan,
                     Case No. 2:20mj30535. (bt) (Entered: 12/23/2020)
12/23/2020           NOTICE OF HEARING as to Katelyn Jones. Removal Hearing via video
                     conference set for 12/23/2020 01:30 PM before Magistrate Judge Andrea K.
                     Johnstone. (bt) (Entered: 12/23/2020)
12/23/2020   2       PUBLIC ACCESS FINDINGS as to Katelyn Jones. So Ordered by
                     Magistrate Judge Andrea K. Johnstone. (bt) (Entered: 12/23/2020)
12/23/2020   3       Consent to Video/Telephonic Conference and Waiver of Right to Appear in
                     Person for Initial Appearance Fed. R. Crim. P. 5, Preliminary Hearing Fed. R.
                     Crim. P. 5.1, Arraignment Fed. R. Crim. P. 10, Detention/Bail
                     Review/Reconsideration Hearings 18 U.S.C. Sec. 3142, as to Katelyn Jones. (bt)
                     (Entered: 12/23/2020)
12/23/2020           ENDORSED ORDER approving: 3 Consent to Video/Telephonic Conference
                     Waiver to Appear in Person as to Katelyn Jones. Text of Order: Approved So
                     Ordered by Magistrate Judge Andrea K. Johnstone. (bt) (Entered:
                     12/23/2020)
12/23/2020   4       MOTION to Appoint Counsel with Financial Declaration by Katelyn Jones.
                     (Attachments: # 1 Financial Affidavit) Document available in clerks office. (bt)
                     (Entered: 12/23/2020)
12/23/2020           ENDORSED ORDER approving: 4 Motion to Appoint Counsel. Federal
                     Public Defender Jeffrey Levin appointed in the case as to Katelyn Jones (1).
                     Assignment accepted on 12/23/2020. Text of Order: Request Approved.
                     Appoint Counsel. So Ordered by Magistrate Judge Andrea K. Johnstone. (bt)
                     (Entered: 12/23/2020)
12/23/2020           Minute Entry for proceedings held before Magistrate Judge Andrea K. Johnstone:
                     REMOVAL HEARING via video conference as to Katelyn Jones held on
                     12/23/2020. Defendant consented to a hearing via video. Court approves financial
                     affidavit. Defendant: advised of rights and charges, waived preliminary hearing,
                     waived identity hearing. Defendant released on conditions. Detention hearing to
                     be held in prosecuting district. (Court Reporter: Brenda Hancock) (Govt Atty:
                     Charles Rombeau) (Defts Atty: Jeffrey Levin) (USP: Jacqulyne Santullo)(Total
                     Hearing Time: 17 Minutes) (bt) (Entered: 12/23/2020)

                                                                                                        2
Case 2:20-mj-30535-DUTY
      Case 1:20-mj-00234-AJ
                          ECFDocument
                              No. 3, PageID.16
                                       8 Filed 12/23/20
                                                Filed 12/23/20
                                                          Page 3Page
                                                                 of 233 of 23



12/23/2020   5     WAIVER of Rule5(c)(3) Hearing by Katelyn Jones. Defendant requests
                   Preliminary Hearing and Detention Hearing in prosecuting district. (bt) (Entered:
                   12/23/2020)
12/23/2020   6     ORDER OF HOLDING DEFENDANT TO ANSWER AND TO APPEAR
                   IN DISTRICT OF PROSECUTION as to Katelyn Jones to District of
                   Eastern District of Michigan on 1/13/2021 or otherwise agreed upon date. So
                   Ordered by Magistrate Judge Andrea K. Johnstone. (bt) (Entered:
                   12/23/2020)
12/23/2020   7     ORDER Setting Conditions of Release as to Katelyn Jones. So Ordered by
                   Magistrate Judge Andrea K. Johnstone. (bt) (Entered: 12/23/2020)




                                                                                                       3
 Case 2:20-mj-30535-DUTY
       Case 1:20-mj-00234-AJ
                           ECFDocument
                               No. 3, PageID.17
                                        8 Filed 12/23/20
                                                 Filed 12/23/20
                                                           Page 4Page
                                                                  of 234 of 23


MIME−Version:1.0
From:ecf_bounce@nhd.uscourts.gov
To:nef@nhd.uscourts.gov
Bcc:
−−Case Participants: Charles L. Rombeau (caseview.ecf@usdoj.gov,
charles.rombeau@usdoj.gov, kristina.mcnamara@usdoj.gov, usanh.ecfcriminal@usdoj.gov,
usanh.ecfdocket@usdoj.gov)
−−Non Case Participants: US Probation (nhpdb_cmecf@nhp.uscourts.gov)
−−No Notice Sent:

Message−Id:2290207@nhd.uscourts.gov
Subject:Activity in Case 1:20−mj−00234−AJ USA v. Jones Arrest − Removal
Content−Type: text/html

                                          U.S. District Court

                                      District of New Hampshire

Notice of Electronic Filing


The following transaction was entered on 12/23/2020 at 9:22 AM EST and filed on 12/23/2020

Case Name:       USA v. Jones
Case Number:     1:20−mj−00234−AJ
Filer:
Document Number: No document attached
Docket Text:
Arrest (Removal) of Katelyn Jones. (bt)


1:20−mj−00234−AJ−1 Notice has been electronically mailed to:

Charles L. Rombeau &nbsp &nbsp charles.rombeau@usdoj.gov, CaseView.ECF@usdoj.gov,
kristina.mcnamara@usdoj.gov, USANH.ECFCriminal@usdoj.gov, USANH.ECFDocket@usdoj.gov

1:20−mj−00234−AJ−1 Notice, to the extent appropriate, must be delivered conventionally to:




                                                                                             4
 Case 2:20-mj-30535-DUTY
       Case 1:20-mj-00234-AJ
                           ECFDocument
                               No. 3, PageID.18
                                        8 Filed 12/23/20
                                                 Filed 12/23/20
                                                           Page 5Page
                                                                  of 235 of 23


MIME−Version:1.0
From:ecf_bounce@nhd.uscourts.gov
To:nef@nhd.uscourts.gov
Bcc:
−−Case Participants: Jeffrey S. Levin (brandy_fantasia@fd.org, elizabeth_sousa@fd.org,
jeff_levin@fd.org), Charles L. Rombeau (caseview.ecf@usdoj.gov, charles.rombeau@usdoj.gov,
kristina.mcnamara@usdoj.gov, usanh.ecfcriminal@usdoj.gov, usanh.ecfdocket@usdoj.gov)
−−Non Case Participants: US Marshal (adele.duchesneau@usdoj.gov,
brenda.mikelson2@usdoj.gov, eugene.robinson2@usdoj.gov, kathleen.renaud@usdoj.gov,
kimberly.dow@usdoj.gov, wanda.dechaine@usdoj.gov), US Probation
(nhpdb_cmecf@nhp.uscourts.gov)
−−No Notice Sent:

Message−Id:2290226@nhd.uscourts.gov
Subject:Activity in Case 1:20−mj−00234−AJ USA v. Jones Notice of Hearing
Content−Type: text/html

                                          U.S. District Court

                                      District of New Hampshire

Notice of Electronic Filing


The following transaction was entered on 12/23/2020 at 9:42 AM EST and filed on 12/23/2020

Case Name:       USA v. Jones
Case Number:     1:20−mj−00234−AJ
Filer:
Document Number: No document attached
Docket Text:
 NOTICE OF HEARING as to Katelyn Jones. Removal Hearing via video conference set for
12/23/2020 01:30 PM before Magistrate Judge Andrea K. Johnstone. (bt)


1:20−mj−00234−AJ−1 Notice has been electronically mailed to:

Charles L. Rombeau &nbsp &nbsp charles.rombeau@usdoj.gov, CaseView.ECF@usdoj.gov,
kristina.mcnamara@usdoj.gov, USANH.ECFCriminal@usdoj.gov, USANH.ECFDocket@usdoj.gov

Jeffrey S. Levin &nbsp &nbsp jeff_levin@fd.org, Brandy_Fantasia@fd.org, Elizabeth_Sousa@fd.org

1:20−mj−00234−AJ−1 Notice, to the extent appropriate, must be delivered conventionally to:




                                                                                                 18
     Case 2:20-mj-30535-DUTY
           Case
            Case1:20-mj-00234-AJ
                 1:20-mj-00234-AJ
                               ECFDocument
                                  Document
                                   No. 3, PageID.19
                                            82 Filed
                                               Filed12/23/20
                                                     12/23/20
                                                      Filed 12/23/20
                                                                Page
                                                                Page61Page
                                                                       of
                                                                       of23
                                                                          6 6 of 23



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE


United States of America

        v.                                Case No. 20-mj-234-01-AJ

Katelyn Jones
________________________

                             Public Access Findings

I.      Background

        Today’s hearing is taking place during the public health

emergency caused by the COVID-19 outbreak.                All parties to this

proceeding, including the court, are appearing remotely via

video teleconference.          The court’s protocols for this hearing

are laid out in Standing Order 20-7 (Mar. 23, 2020).                   The court

finds that conducting this hearing via video teleconference —

under the unique circumstances presented by the COVID-19

pandemic — is the best way to ensure the safety of the

litigants, court personnel, and the public at large.                   All

findings made in the court’s prior standing orders are

incorporated herein.          See Standing Order 20-25 (July 24, 2020). 1

        Today’s hearing has been noticed as a video teleconference.

The fact that this hearing is being conducted by video

teleconference impacts the public’s right to access court



       The court’s Standing Orders regarding the COVID-19
        1

outbreak can be found here: http://www.nhd.uscourts.gov/court-
response-coronavirus-disease-covid-19.
                                           1


                                                                                      19
  Case 2:20-mj-30535-DUTY
        Case
         Case1:20-mj-00234-AJ
              1:20-mj-00234-AJ
                            ECFDocument
                               Document
                                No. 3, PageID.20
                                         82 Filed
                                            Filed12/23/20
                                                  12/23/20
                                                   Filed 12/23/20
                                                             Page
                                                             Page72Page
                                                                    of
                                                                    of23
                                                                       6 7 of 23



proceedings.     See Press-Enter. Co. v. Superior Court, 464 U.S.

501, 509-10 (1984).       Information regarding the hearing appears

on the court’s public docket, which is available on the court’s

public website.      Instructions regarding how members of the

public can join the hearing are also available on the court

website.    In the event the defendant consents to proceed, the

court makes the findings below.


II.   Partial Rather Than Total Closure

      The court first finds that this video hearing constitutes a

partial, rather than total, closure of these proceedings.                 The

court so finds because the goals of public access will still be

achieved: this proceeding is not being held in secret and the

public, including members of the press, maintains the

opportunity to access this proceeding in real time.                See

Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 593-97

(1980) (Brennan, J., concurring in the judgment) (discussing the

functions of public access to court proceedings, including

ensuring that procedural rights are protected and that justice

is administered equally, maintaining public confidence in the

justice system, enabling the public to act as a check on

judicial power, and promoting accurate fact-finding); see also

Bucci v. United States, 662 F.3d 18, 22 (1st Cir. 2011)

(discussing benefits of openness in criminal proceedings).


                                        2


                                                                                   20
  Case 2:20-mj-30535-DUTY
        Case
         Case1:20-mj-00234-AJ
              1:20-mj-00234-AJ
                            ECFDocument
                               Document
                                No. 3, PageID.21
                                         82 Filed
                                            Filed12/23/20
                                                  12/23/20
                                                   Filed 12/23/20
                                                             Page
                                                             Page83Page
                                                                    of
                                                                    of23
                                                                       6 8 of 23



Under the extraordinary circumstances presented by the

continuing COVID-19 pandemic, the court finds this partial

closure is necessary.


III. Findings in Support of Necessity for this Partial Closure

  A. First, the court finds that protecting the health and
     safety of the public and the parties to this proceeding
     from the spread of COVID-19 is a substantial interest that
     would be jeopardized and prejudiced if the court did not
     impose this partial closure.

     Since the first announced case in New Hampshire on March 2,

2020, the state has reported 20,994 confirmed cases of COVID-19. 2

As of November 30, 2020, 526 deaths have been attributed to the

disease in this state. 3       Further, as of November 30, 2020,

approximately 7,700 people are being monitored for signs of

COVID-19 infection and 817,159 total tests 4 have been reported

(both positive and negative test results). 5            Nationally, as of


     2 Novel Coronavirus 2019 (COVID-19), N.H. Dep’t of Health
and Human Servs., https://www.nh.gov/covid19/ (last updated Nov.
30, 2020). The statistics in this paragraph change frequently;
updated figures are available at the sources cited.

     3Novel Coronavirus 2019 (COVID-19), N.H. Dep’t of Health and
Human Servs., https://www.nh.gov/covid19/ (last updated Nov. 30,
2020).
     4 This statistic refers to the polymerase chain reaction
(“PCR”) test. See COVID-19 diagnostic testing, Mayo Clinic,
https://www.mayoclinic.org/tests-procedures/covid-19-diagnostic-
test/about/pac-20488900 (last updated Nov. 24, 2020).

     5 Novel Coronavirus 2019 (COVID-19), N.H. Dep’t of Health
and Human Servs., https://www.nh.gov/covid19/ (last updated Nov.
30, 2020); COVID-19 Overview Dashboard, N.H. Dep’t of Health and
Human Servs.,
                                        3


                                                                                   21
  Case 2:20-mj-30535-DUTY
        Case
         Case1:20-mj-00234-AJ
              1:20-mj-00234-AJ
                            ECFDocument
                               Document
                                No. 3, PageID.22
                                         82 Filed
                                            Filed12/23/20
                                                  12/23/20
                                                   Filed 12/23/20
                                                             Page
                                                             Page94Page
                                                                    of
                                                                    of23
                                                                       6 9 of 23



November 30, 2020, the number of confirmed cases has grown to

13,295,605, with 266,051 cases resulting in death. 6

     Given the contagious nature of the virus and the

exponential growth in cases, COVID-19 presents an enormous

danger to the health and safety of the public, including the

litigants, security, and court personnel involved in this

proceeding.     The court’s interest in preventing the spread of

COVID-19 and preserving the health of all hearing participants,

including the public, is a weighty and substantial interest that

would likely be prejudiced if the court were not to impose this

partial closure.      See United States v. Smith, 426 F.3d 567, 572-

73 (2d Cir. 2005) (finding that U.S. Marshals’ policy after

September 11th of requiring unknown visitors to court to produce

photo identification constituted partial closure of courtroom

that was justified by substantial reason of promoting security

and preventing terrorism).

  B. Second, the court finds that this partial closure of court
     proceedings is narrowly tailored to protect public health
     and safety and is less restrictive than the court’s current
     in-court hearing protocols.



https://www.nh.gov/covid19/dashboard/overview.htm#dash (last
updated Nov. 30, 2020).

     6 CDC COVID Data Tracker, Ctrs. for Disease Control and
Prevention, https://covid.cdc.gov/covid-data-
tracker/#cases_casesper100klast7days (last updated Nov. 30,
2020).


                                        4


                                                                                   22
 Case 2:20-mj-30535-DUTY
       Case
        Case1:20-mj-00234-AJ
              1:20-mj-00234-AJ
                            ECFDocument
                                Document
                                No. 3, PageID.23
                                         82 Filed
                                             Filed12/23/20
                                                   12/23/20
                                                   Filed 12/23/20
                                                             Page
                                                              Page10
                                                                   Page
                                                                   5 of 6
                                                                        23
                                                                         10 of 23



      Allowing the public to access these proceedings through

video teleconference allows members of the public to access the

proceedings while, at the same time, protecting the health of

all involved by limiting the potential exposure of the public,

parties, and court staff to COVID-19.

     Importantly, the court finds that, in light of the court’s

current restrictions on the number of people permitted in the

courtroom, providing public video access is less restrictive

than holding an in-person hearing which only a more limited

number of people can attend.         Further, via video, even

individuals who would have otherwise been prohibited from

entering the courthouse — for example, people who have tested

positive for COVID-19 — now have access (even though virtual) to

the proceedings.      See Standing Order 20-33 (Nov. 16, 2020)

(prohibiting certain individuals from entering the courthouse,

including people recently diagnosed with COVID-19 or exposed to

someone diagnosed with COVID-19).           Providing the public access

to this proceeding via video is the least restrictive means of

protecting the substantial interest of public health and safety.

See United States v. Alimehmeti, 284 F. Supp. 3d 477, 490

(S.D.N.Y. 2018) (granting partial closure of courtroom to

protect identity of undercover agents: courtroom was closed to

public during undercover agents’ testimony but audio of

testimony was live-streamed into different courtroom and

                                        5


                                                                                    23
 Case 2:20-mj-30535-DUTY
       Case
        Case1:20-mj-00234-AJ
              1:20-mj-00234-AJ
                            ECFDocument
                                Document
                                No. 3, PageID.24
                                         82 Filed
                                             Filed12/23/20
                                                   12/23/20
                                                   Filed 12/23/20
                                                             Page
                                                              Page11
                                                                   Page
                                                                   6 of 6
                                                                        23
                                                                         11 of 23



transcripts of testimony were promptly made available to

public).

  C. Third, the court has considered reasonable alternatives to
     this partial closure.

      The court has considered alternatives to this partial

closure and finds they are neither reasonable nor feasible under

the circumstances of the COVID-19 pandemic and this case,

particularly the necessity that this hearing be conducted

promptly.


IV.   Conclusion

      In sum, the court finds that in this case a partial closure

of court proceedings is necessary in that today’s hearing will

be conducted by video teleconference.            This partial closure is

justified by the substantial interest of protecting public

health and safety.      The public maintains the opportunity to

access this proceeding by video teleconference.

      SO ORDERED.

                                     ____________________________
                                     Andrea K. Johnstone
                                     United States Magistrate Judge

____________________,
     December 23      2020

cc:   Counsel of record




                                        6


                                                                                    24
     Case 2:20-mj-30535-DUTY
           Case
            Case1:20-mj-00234-AJ
                  1:20-mj-00234-AJ
                                ECFDocument
                                    Document
                                    No. 3, PageID.25
                                             83 Filed
                                                 Filed12/23/20
                                                       12/23/20
                                                       Filed 12/23/20
                                                                 Page
                                                                  Page12
                                                                       Page
                                                                       1 of 1
                                                                            23
                                                                             12 of 23



                                          United States District Court
                                          District of New Hampshire


United States of America

V.                                                                   20-mj-00234-AJ
                                                            Case No. ________________________
KATELYN JONES
______________________________

                           CONSENT TO VIDEO/TELEPHONIC CONFERENCE
                           AND WAIVER OF RIGHT TO APPEAR IN PERSON

With the consent of the defendant, the court is authorized to conduct certain criminal proceedings by
video/telephonic conference. See Standing Order 20-25 (July 24, 2020); Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. No. 116-136, §15002(b), 134 Stat. 281, 528-29 (2020).

I understand that the U.S. Constitution, the Federal Rules of Criminal Procedure, and/or one or more federal
statutes may give me the right to have all the proceedings listed below take place in person in open court.
After consultation with my attorney, I knowingly and voluntarily consent to the proceeding(s) checked below
taking place by video/telephonic conference and I knowingly and voluntarily waive my right to be present, in
person, in open court as to the proceeding(s) checked below.

Check each that applies:

     ✔    Initial Appearance (Fed. R. Crim. P. 5)

     ✔    Preliminary Hearing (Fed. R. Crim. P. 5.1)

     ✔    Arraignment (Fed. R. Crim. P. 10)

     ✔    Detention/Bail Review/Reconsideration Hearing(s) (18 U.S.C. § 3142)

          Pretrial Release Bail Revocation Proceedings (18 U.S.C. § 3148)

          Misdemeanor Pleas and Sentencings (Fed. R. Crim. P. 43(b)(2))

          Appearances under Fed. R. Crim. P. 40

          Probation and Supervised Release Revocation Proceedings (Fed. R. Crim. P. 32.1)

          Other: ___________________________


Date:    12/23/20
                                                    /s/ Katelyn Jones
                                                    ____________________________
                                                    Defendant

Date:    12/23/20
                                                    /s/ Jeffrey S. Levin
                                                    _______________________________
                                                    Counsel for Defendant

APPROVED.

Date:    12/23/20                                   ______________________________
                                                    U.S. Magistrate Judge
                                                    U.S. District Judge




                                                                                                               25
Case 2:20-mj-30535-DUTY
      Case 1:20-mj-00234-AJ
                          ECF
                            Document
                              No. 3, PageID.26
                                       8 Filed 12/23/20
                                                Filed 12/23/20
                                                          Page 13
                                                                Page
                                                                  of 23
                                                                      13 of 23


MIME−Version:1.0
From:ecf_bounce@nhd.uscourts.gov
To:nef@nhd.uscourts.gov
Bcc:
−−Case Participants: Charles L. Rombeau (caseview.ecf@usdoj.gov,
charles.rombeau@usdoj.gov, kristina.mcnamara@usdoj.gov, usanh.ecfcriminal@usdoj.gov,
usanh.ecfdocket@usdoj.gov), Jeffrey S. Levin (brandy_fantasia@fd.org,
elizabeth_sousa@fd.org, jeff_levin@fd.org)
−−Non Case Participants: US Marshal (adele.duchesneau@usdoj.gov,
brenda.mikelson2@usdoj.gov, eugene.robinson2@usdoj.gov, kathleen.renaud@usdoj.gov,
kimberly.dow@usdoj.gov, wanda.dechaine@usdoj.gov), US Probation
(nhpdb_cmecf@nhp.uscourts.gov)
−−No Notice Sent:

Message−Id:2290534@nhd.uscourts.gov
Subject:Activity in Case 1:20−mj−00234−AJ USA v. Jones Order
Content−Type: text/html

                                          U.S. District Court

                                      District of New Hampshire

Notice of Electronic Filing


The following transaction was entered on 12/23/2020 at 2:14 PM EST and filed on 12/23/2020

Case Name:       USA v. Jones
Case Number:     1:20−mj−00234−AJ
Filer:
Document Number: No document attached
Docket Text:
 ENDORSED ORDER approving: [3] Consent to Video/Telephonic Conference Waiver to
Appear in Person as to Katelyn Jones. Text of Order: Approved So Ordered by Magistrate
Judge Andrea K. Johnstone. (bt)


1:20−mj−00234−AJ−1 Notice has been electronically mailed to:

Charles L. Rombeau &nbsp &nbsp charles.rombeau@usdoj.gov, CaseView.ECF@usdoj.gov,
kristina.mcnamara@usdoj.gov, USANH.ECFCriminal@usdoj.gov, USANH.ECFDocket@usdoj.gov

Jeffrey S. Levin &nbsp &nbsp jeff_levin@fd.org, Brandy_Fantasia@fd.org, Elizabeth_Sousa@fd.org

1:20−mj−00234−AJ−1 Notice, to the extent appropriate, must be delivered conventionally to:




                                                                                                 26
 Case 2:20-mj-30535-DUTY
       Case
        Case1:20-mj-00234-AJ
              1:20-mj-00234-AJ
                            ECFDocument
                                Document
                                No. 3, PageID.27
                                         84 Filed
                                             Filed12/23/20
                                                   12/23/20
                                                   Filed 12/23/20
                                                             Page
                                                              Page14
                                                                   Page
                                                                   1 of 1
                                                                        23
                                                                         14 of 23



                                        UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW HAMPSHIRE

IN RE THE MATTER OF:


 KATELYN JONES                                                 Case No.       20-mj-00234-AJ
(Petitioner's Name)                                                          (If known)




                              REQUEST FOR APPOINTMENT OF COUNSEL



                          Katelyn Jones                          respectfully request appointment of

counsel to represent me as a criminal defendant.

     I am financially unable to hire counsel. A completed Financial Affidavit is attached.

     I declare under penalty of perjury that the foregoing is true and correct.




Date:      12/23/20                                             /s/ Katelyn Jones
                                                               Signature of Petitioner




                                               RULING BY JUDICIAL OFFICER

     x
     □    Request Approved. Appoint Counsel.
     □    Request Denied.
     □    Other:




Date:    12/23/2020
                                                               U.S. Magistrate Judge
USDCNH-17 (Rev. 4/2018) (Previous Editions Obsoiete)




                                                                                                       27
Case 2:20-mj-30535-DUTY
      Case 1:20-mj-00234-AJ
                          ECF
                            Document
                              No. 3, PageID.28
                                       8 Filed 12/23/20
                                                Filed 12/23/20
                                                          Page 15
                                                                Page
                                                                  of 23
                                                                      15 of 23


MIME−Version:1.0
From:ecf_bounce@nhd.uscourts.gov
To:nef@nhd.uscourts.gov
Bcc:
−−Case Participants: Charles L. Rombeau (caseview.ecf@usdoj.gov,
charles.rombeau@usdoj.gov, kristina.mcnamara@usdoj.gov, usanh.ecfcriminal@usdoj.gov,
usanh.ecfdocket@usdoj.gov), Jeffrey S. Levin (brandy_fantasia@fd.org,
elizabeth_sousa@fd.org, jeff_levin@fd.org)
−−Non Case Participants: US Marshal (adele.duchesneau@usdoj.gov,
brenda.mikelson2@usdoj.gov, eugene.robinson2@usdoj.gov, kathleen.renaud@usdoj.gov,
kimberly.dow@usdoj.gov, wanda.dechaine@usdoj.gov), US Probation
(nhpdb_cmecf@nhp.uscourts.gov)
−−No Notice Sent:

Message−Id:2290544@nhd.uscourts.gov
Subject:Activity in Case 1:20−mj−00234−AJ USA v. Jones Order on Motion to Appoint Counsel
Content−Type: text/html

                                          U.S. District Court

                                      District of New Hampshire

Notice of Electronic Filing


The following transaction was entered on 12/23/2020 at 2:16 PM EST and filed on 12/23/2020

Case Name:       USA v. Jones
Case Number:     1:20−mj−00234−AJ
Filer:
Document Number: No document attached
Docket Text:
 ENDORSED ORDER approving: [4] Motion to Appoint Counsel. Federal Public Defender
Jeffrey Levin appointed in the case as to Katelyn Jones (1). Assignment accepted on
12/23/2020. Text of Order: Request Approved. Appoint Counsel. So Ordered by Magistrate
Judge Andrea K. Johnstone. (bt)


1:20−mj−00234−AJ−1 Notice has been electronically mailed to:

Charles L. Rombeau &nbsp &nbsp charles.rombeau@usdoj.gov, CaseView.ECF@usdoj.gov,
kristina.mcnamara@usdoj.gov, USANH.ECFCriminal@usdoj.gov, USANH.ECFDocket@usdoj.gov

Jeffrey S. Levin &nbsp &nbsp jeff_levin@fd.org, Brandy_Fantasia@fd.org, Elizabeth_Sousa@fd.org

1:20−mj−00234−AJ−1 Notice, to the extent appropriate, must be delivered conventionally to:




                                                                                                 29
Case 2:20-mj-30535-DUTY
      Case 1:20-mj-00234-AJ
                          ECF
                            Document
                              No. 3, PageID.29
                                       8 Filed 12/23/20
                                                Filed 12/23/20
                                                          Page 16
                                                                Page
                                                                  of 23
                                                                      16 of 23


MIME−Version:1.0
From:ecf_bounce@nhd.uscourts.gov
To:nef@nhd.uscourts.gov
Bcc:
−−Case Participants: Charles L. Rombeau (caseview.ecf@usdoj.gov,
charles.rombeau@usdoj.gov, kristina.mcnamara@usdoj.gov, usanh.ecfcriminal@usdoj.gov,
usanh.ecfdocket@usdoj.gov), Jeffrey S. Levin (brandy_fantasia@fd.org,
elizabeth_sousa@fd.org, jeff_levin@fd.org)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:2290549@nhd.uscourts.gov
Subject:Activity in Case 1:20−mj−00234−AJ USA v. Jones Removal Hearing
Content−Type: text/html

                                          U.S. District Court

                                      District of New Hampshire

Notice of Electronic Filing


The following transaction was entered on 12/23/2020 at 2:21 PM EST and filed on 12/23/2020

Case Name:       USA v. Jones
Case Number:     1:20−mj−00234−AJ
Filer:
Document Number: No document attached
Docket Text:
 Minute Entry for proceedings held before Magistrate Judge Andrea K. Johnstone:
REMOVAL HEARING via video conference as to Katelyn Jones held on 12/23/2020.
Defendant consented to a hearing via video. Court approves financial affidavit. Defendant:
advised of rights and charges, waived preliminary hearing, waived identity hearing.
Defendant released on conditions. Detention hearing to be held in prosecuting district.
(Court Reporter: Brenda Hancock) (Govt Atty: Charles Rombeau) (Defts Atty: Jeffrey Levin)
(USP: Jacqulyne Santullo)(Total Hearing Time: 17 Minutes) (bt)


1:20−mj−00234−AJ−1 Notice has been electronically mailed to:

Charles L. Rombeau &nbsp &nbsp charles.rombeau@usdoj.gov, CaseView.ECF@usdoj.gov,
kristina.mcnamara@usdoj.gov, USANH.ECFCriminal@usdoj.gov, USANH.ECFDocket@usdoj.gov

Jeffrey S. Levin &nbsp &nbsp jeff_levin@fd.org, Brandy_Fantasia@fd.org, Elizabeth_Sousa@fd.org

1:20−mj−00234−AJ−1 Notice, to the extent appropriate, must be delivered conventionally to:




                                                                                                 30
      Case
AO 466A       2:20-mj-30535-DUTY
               Case
                 Case
        (Rev. 12/09)   1:20-mj-00234-AJ
                         1:20-mj-00234-AJ
                     Waiver                   ECF  Document
                            of Rule 5 & 5.1 Hearings  Document
                                                      No. 3, PageID.30
                                                     (Complaint    85 Filed
                                                                         Filed12/23/20
                                                                or Indictment) 12/23/20
                                                                               Filed 12/23/20
                                                                                         Page
                                                                                          Page17
                                                                                               Page
                                                                                               1 of 1
                                                                                                    23
                                                                                                     17 of 23 (3/13)
                                                                                                    USDCNH-119


                                   UNITED STATES DISTRICT COURT
                                       District of New Hampshire

UNITED STATES OF AMERICA

                  v.                                                             20-mj-234-01-AJ
                                                                   Case Number: ______________________________

 Katelyn Jones
____________________________                                                                        2:20−mj−30535
                                                                   Charging District’s Case Number: _______________
          Defendant

                                         WAIVER OF RULE 5 & 5.1 HEARINGS
                                             (Complaint or Indictment)

                                                                         Eastern District of Michigan
      I understand that I have been charged in another district, the _______________________________________
                                                                                  (name of other court)
      I have been informed of the charges and of my rights to:

      (1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

      (2) an identity hearing to determine whether I am the person named of the charges;

      (3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

      (4) a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days otherwise --
          unless I am indicted -- to determine whether there is probable cause to believe that an offense has been
          committed;

      (5) a hearing on any motion by the government for detention;

      (6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

      I agree to waive my right(s) to:

         an identity hearing and production of the warrant.

         a preliminary hearing.

         a detention hearing

      x
         an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may be
          entitled in this district. I request that those hearings be held in the prosecuting district, at a time set by that
          court.

   I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


      12.23.2020
Date: _________________________                             /s/ Katelyn Jones
                                                           ____________________________________________
                                                           Signature of Defendant
      12.23.2020
Date: _________________________                            /s/ Jeffrey S. Levin
                                                           ____________________________________________
                                                           Counsel for Defendant

Date:     12/23/2020
                                                           x
                                                               United States Magistrate Judge
                                                               United States District Judge
cc:       Defendant
          U.S. Attorney
          U.S. Marshal
          U.S. Probation
          Defense Counsel
                                                                                                                                31
  Case 2:20-mj-30535-DUTY
        Case
         Case1:20-mj-00234-AJ
               1:20-mj-00234-AJ
                             ECFDocument
                                 Document
                                 No. 3, PageID.31
                                          86 Filed
                                              Filed12/23/20
                                                    12/23/20
                                                    Filed 12/23/20
                                                              Page
                                                               Page18
                                                                    Page
                                                                    1 of 1
                                                                         23
                                                                          18 of 23



AO 467 (Rev. 1/09) Order of Holding Defendant (NH-1/09)

                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW HAMPSHIRE

United States of America                                  Case No. 20-mj-234-01-AJ

v.

Katelyn Jones                                             Charging District Eastern
District of Michigan
                                                          Case Number: 2:20−mj−30535

                         ORDER OF HOLDING DEFENDANT TO ANSWER
                       AND TO APPEAR IN DISTRICT OF PROSECUTION
                       OR DISTRICT HAVING PROBATION JURISDICTION

        The defendant having appeared before this Court pursuant to Rule

5, Fed. R. Crim. P., and proceedings having been concluded and the

defendant released;

        The defendant shall be held to answer in the United States District

Court for the District of Michigan Eastern District and shall appear at

all proceedings as required.                   The defendant shall next appear:

        Where: Via Video Conference-231 W Lafayette Blvd, Detroit, MI 48226.

        When: 1/13/2021 at 1pm.

        The clerk is ordered to transfer any bail deposited in the registry

of this court to the clerk of court where the charges are pending.

        SO ORDERED.

                                                          ___________________________
                                                          Andrea K. Johnstone
                                                          United States Magistrate Judge
12/23/2020

cc:      U.S. Attorney
         U.S. Marshal
         U.S. Probation
         Jeffrey Levin, FD




                                                                                           32
Case 2:20-mj-30535-DUTY
      Case
       Case1:20-mj-00234-AJ
             1:20-mj-00234-AJ
                           ECFDocument
                               Document
                               No. 3, PageID.32
                                        87 Filed
                                            Filed12/23/20
                                                  12/23/20
                                                  Filed 12/23/20
                                                            Page
                                                             Page19
                                                                  Page
                                                                  1 of 5
                                                                       23
                                                                        19 of 23




                                                                                   33
Case 2:20-mj-30535-DUTY
      Case
       Case1:20-mj-00234-AJ
             1:20-mj-00234-AJ
                           ECFDocument
                               Document
                               No. 3, PageID.33
                                        87 Filed
                                            Filed12/23/20
                                                  12/23/20
                                                  Filed 12/23/20
                                                            Page
                                                             Page20
                                                                  Page
                                                                  2 of 5
                                                                       23
                                                                        20 of 23




                                                                                   34
Case 2:20-mj-30535-DUTY
      Case
       Case1:20-mj-00234-AJ
             1:20-mj-00234-AJ
                           ECFDocument
                               Document
                               No. 3, PageID.34
                                        87 Filed
                                            Filed12/23/20
                                                  12/23/20
                                                  Filed 12/23/20
                                                            Page
                                                             Page21
                                                                  Page
                                                                  3 of 5
                                                                       23
                                                                        21 of 23




                                                                                   35
Case 2:20-mj-30535-DUTY
      Case
       Case1:20-mj-00234-AJ
             1:20-mj-00234-AJ
                           ECFDocument
                               Document
                               No. 3, PageID.35
                                        87 Filed
                                            Filed12/23/20
                                                  12/23/20
                                                  Filed 12/23/20
                                                            Page
                                                             Page22
                                                                  Page
                                                                  4 of 5
                                                                       23
                                                                        22 of 23




                                                                                   36
Case 2:20-mj-30535-DUTY
      Case
       Case1:20-mj-00234-AJ
             1:20-mj-00234-AJ
                           ECFDocument
                               Document
                               No. 3, PageID.36
                                        87 Filed
                                            Filed12/23/20
                                                  12/23/20
                                                  Filed 12/23/20
                                                            Page
                                                             Page23
                                                                  Page
                                                                  5 of 5
                                                                       23
                                                                        23 of 23




                                                                                   37
